 



Exhibit 10(d)
SEVENTH OMNIBUS AMENDMENT
          THIS SEVENTH OMNIBUS AMENDMENT (this “Amendment”), dated as of
September 28, 2007, is entered into by and among PULTE FUNDING, INC., as the
borrower (the “Borrower”) and as the buyer (the “Buyer”), PULTE MORTGAGE LLC
(“Pulte Mortgage”), as a seller (the “Seller”) and the servicer (the
“Servicer”), ATLANTIC ASSET SECURITIZATION LLC, as an issuer (“Atlantic”), LA
FAYETTE ASSET SECURITIZATION LLC, as an issuer (“La Fayette”), CALYON NEW YORK
BRANCH, as a bank (“Calyon New York”), as a managing agent and as the
administrative agent (the “Administrative Agent”), LLOYDS TSB BANK PLC, as a
bank (“Lloyds”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a bank and as a
managing agent (“JPMC”), JS SILOED TRUST (“JUSI Trust”), successor in interest
to JUPITER SECURITIZATION COMPANY LLC (formerly known as Jupiter Securitization
Corporation), as an issuer, and LASALLE BANK NATIONAL ASSOCIATION, as the
collateral agent (“LaSalle”). Capitalized terms used and not otherwise defined
herein are used as defined in the related Operative Documents (as defined
below).
RECITALS
          WHEREAS, the Borrower, Atlantic, La Fayette, JUSI Trust, Calyon New
York, as a bank, a managing agent and as Administrative Agent, JPMC, as a bank
and as a managing agent, Lloyds, as a bank, and the Servicer entered into that
certain Second Amended and Restated Loan Agreement, dated as of August 19, 2005,
as amended, modified or supplemented to date (the “Loan Agreement”);
          WHEREAS, the Borrower, the Administrative Agent and LaSalle entered
into that certain Second Amended and Restated Collateral Agency Agreement, dated
as of August 19, 2005, as amended, modified or supplemented to date (the
“Collateral Agency Agreement”);
          WHEREAS, the Seller and the Buyer entered into that certain Master
Repurchase Agreement, dated as of December 22, 2000, as supplemented by the
Second Amended and Restated Addendum to Master Repurchase Agreement, dated as of
August 19, 2005, between the Seller and the Buyer, as amended, modified or
supplemented to date (the “Repurchase Agreement”);
          WHEREAS, certain parties hereto entered into the Transaction Documents
(as defined in the Loan Agreement) (the Loan Agreement, Collateral Agency
Agreement, the Repurchase Agreement and the Transaction Documents collectively,
the “Operative Documents”);
          WHEREAS, the parties hereby desire and consent to amend the Operative
Documents as provided in this Amendment.
          NOW, THEREFORE, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Amendments to the Loan Agreement.
          (a) Section 1.1 of the Loan Agreement is hereby amended by adding the
following definition of Bridge Loan:
“Bridge Loan” means a short duration loan that is either secured by the
individual borrower’s former home that is listed or under contract and is
provided to the individual borrower to assist them in purchasing a new Pulte
home, or is secured by the individual borrower’s new Pulte home awaiting pay off
from proceeds of the individual borrower’s former home.
          (b) The definition of “Drawdown Termination Date” in Section 1.1 of
the Loan Agreement is hereby amended by deleting the words “September 28, 2007”
in clause (a) therein and replacing them with “September 10, 2008”.
          (c) Section 1.1 of the Loan Agreement is hereby amended by deleting
the definition of “Issuer Facility Amount “ in its entirety and replacing it
with the following:
“Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette on an
aggregate basis, $190,000,000, and (b) with respect to JUSI Trust on an
aggregate basis, $110,000,000. Any reduction (or termination) of the Maximum
Facility Amount pursuant to the terms of this Second Restated Loan Agreement
shall reduce ratably (or terminate) the Issuer Facility Amount of each Issuer.
          (d) Section 1.1 of the Loan Agreement is hereby amended by adding the
following definition:
“Lloyds Extension Date” shall mean (i) March 18, 2008, and (ii) thereafter, if
consented to by Lloyds and Calyon New York Branch pursuant to Section 2.1(b),
the date that is specified in the applicable consent, which date shall not be
more than 364 days following the then effective Lloyds Extension Date.
          (e) The definition of “Maximum Facility Amount” in Section 1.1 of the
Loan Agreement is hereby amended by deleting the definition in its entirety and
replacing it with the following:
“Maximum Facility Amount” means $300,000,000, as such amount may be reduced
pursuant to Section 2.1(c) of this Second Restated Loan Agreement.
          (f) Section 2.1 of the Loan Agreement is hereby amended by adding the
following paragraph to the beginning of 2.1(b):
(b) Calyon may, from time to time by written request to Lloyds (each such notice
being a “Lloyds Extension Request”) given not later than 90 days and not sooner
than 120 days prior to each Lloyds Extension Date, request an extension of the
then applicable Lloyds Extension Date. If Lloyds and Calyon consent, in their
sole discretion, to such Lloyds Extension Request, then the Lloyds Extension
Date shall be extended as described in the definition of “Lloyds Extension
Date.” Any such extension may be

2



--------------------------------------------------------------------------------



 



accompanied by such additional fees as the parties shall mutually agree.
Notwithstanding anything else to the contrary, the Bank Commitment of Lloyds
shall be zero and the Maximum Facility Amount shall be reduced automatically by
the amount of the Bank Commitment of Lloyds in effect immediately prior to such
reduction without further action on the part of the Lenders, the Managing Agents
or the Administrative Agent, on the then current Lloyds Extension Date unless a
Lloyds Extension Request has been granted pursuant to this paragraph.
          (g) Schedule I to the Loan Agreement is hereby deleted in its entirety
and replaced with the Schedule I attached as ANNEX A hereto
     Section 2. Amendments to the Collateral Agency Agreement.
          (a) Exhibit D-1 of the Collateral Agency Agreement is hereby amended
by adding the following definition of Bridge Loan:
“Bridge Loan” means a short duration loan that is either secured by the
individual borrower’s former home that is listed or under contract and is
provided to the individual borrower to assist them in purchasing a new Pulte
home, or is secured by the individual borrower’s new Pulte home awaiting pay off
from proceeds of the individual borrower’s former home.
          (b) The definition of “Drawdown Termination Date” in Exhibit D-1 of
the Collateral Agency Agreement is hereby amended by deleting the words
“September 28, 2007” in clause (a) therein and replacing them with
“September 10, 2008”.
          (c) The definition of “Maximum Facility Amount” in Exhibit D-1 of the
Collateral Agency Agreement is hereby amended by deleting the definition in its
entirety and replacing it with the following:
“Maximum Facility Amount” means $300,000,000, as such amount may be reduced
pursuant to Section 2.1(c) of the Second Restated Loan Agreement.
     Section 3. Amendments to the Repurchase Agreement.
          (a) Section 1.01 of the Repurchase Agreement is hereby amended by
adding the following definition of Bridge Loan:
“Bridge Loan” means a short duration loan that is either secured by the
individual borrower’s former home that is listed or under contract and is
provided to the individual borrower to assist them in purchasing a new Pulte
home, or is secured by the individual borrower’s new Pulte home awaiting pay off
from proceeds of the individual borrower’s former home.
          (b) The definition of “Facility Termination Date” in Section 1.01 of
the Repurchase Agreement is hereby amended by deleting the words “September 28,
2007” in clause (a) therein and replacing them with “September 10, 2008”.

3



--------------------------------------------------------------------------------



 



     Section 4. Operative Documents in Full Force and Effect as Amended.
          Except as specifically amended hereby, all of the provisions of the
Operative Documents and all of the provisions of all other documentation
required to be delivered with respect thereto shall remain in full force and
effect from and after the date hereof.
     Section 5. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall not constitute a novation of any Operative Document but shall
constitute an amendment thereof. The parties hereto agree to be bound by the
terms and conditions of each Operative Document, as amended by this Amendment,
as though such terms and conditions were set forth herein.
          (b) The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.
          (c) This Amendment may not be amended or otherwise modified except as
provided in each respective Operative Agreement.
          (d) This Amendment and the rights and obligations of the parties under
this Amendment shall be governed by, and construed in accordance with, the laws
of the state of New York (without giving effect to the conflict of laws
principles thereof, other than Section 5-1401 of the New York General
Obligations Law, which shall apply hereto).

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have agreed to and caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            PULTE FUNDING, INC.,
as the Borrower and the Buyer
      By:   /s/ David M. Bruining         Name:   David M. Bruining       
Title:   VP/CFO        PULTE MORTGAGE LLC,
as the Servicer and the Seller
      By:   /s/ John D’Agostino         Name:   John D’Agostino        Title:  
VP/Treasurer     

         

            [Page 1 of 5 to Seventh Pulte Amendment]
                       

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH, as a Bank, as a Managing
Agent and as the Administrative Agent
      By:   /s/ Sam Pilcer         Name:   Sam Pilcer        Title:   Managing
Director              By:   /s/ Kostantina Kourmpetis         Name:   Kostantina
Kourmpetis        Title:   Managing Director        ATLANTIC ASSET
SECURITIZATION LLC,
as an Issuer
      By:   Calyon New York Branch, as Attorney-In-Fact       By:   /s/ Sam
Pilcer         Name:   Sam Pilcer        Title:   Managing Director             
By:   /s/ Kostantina Kourmpetis         Name:   Kostantina Kourmpetis       
Title:   Managing Director        LA FAYETTE ASSET SECURITIZATION LLC,
as an Issuer
      By:   Calyon New York Branch, as Attorney-In-Fact               By:   /s/
Sam Pilcer         Name:   Sam Pilcer        Title:   Managing Director         
    By:   /s/ Kostantina Kourmpetis         Name:   Kostantina Kourmpetis       
Title:   Managing Director        [Page 2 of 5 to Seventh Pulte Amendment]
                     

 



--------------------------------------------------------------------------------



 



         

            LLOYDS TSB BANK PLC, as a Bank
      By:   /s/ Michelle White         Name:   Michelle White        Title:  
Associate Director W154              By:   /s/ Thomas Spary         Name:  
Thomas Spary        Title:   Associate Director S005        [Page 3 of 5 to
Seventh Pulte Amendment]
                     

 



--------------------------------------------------------------------------------



 



         

            LASALLE BANK NATIONAL ASSOCIATION,
as the Collateral Agent
      By:   /s/ Gerald T. Sajdak         Name:   Gerald T. Sajdak       
Title:   Vice President        [Page 4 of 5 to Seventh Pulte Amendment]
                     

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Bank and as a Managing Agent
      By:   /s/ Jill T. Lane         Name:   Jill T. Lane        Title:   Vice
President        JS SILOED TRUST,
as an Issuer
      By:   JPMorgan Chase Bank, N.A., Administrative Trustee         By:   /s/
Jill T. Lane         Name:   Jill T. Lane        Title:   Vice President       
[Page 5 of 5 to Seventh Pulte Amendment]
                     

 



--------------------------------------------------------------------------------



 



         

ANNEX A
SCHEDULE I
BANK COMMITMENTS AND PERCENTAGES

                              Bank Commitment Bank   Bank Commitment  
Percentage
 
               
CALYON NEW YORK BRANCH*
  $ 110,000,000       36.6666 %
 
               
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION**
  $ 110,000,000       36.6666 %
 
               
LLOYDS TSB BANK PLC*
  $ 80,000,000       26.6668 %

 

*   Part of the Calyon New York Group, related to Atlantic and La Fayette.   **
  Part of the JPMorgan Group, related to JUSI Trust.

 